******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                IN RE JOSEPH M., JR.*
                     (AC 37368)
                Alvord, Prescott and Mullins, Js.
        Argued May 27—officially released July 21, 2015**

(Appeal from Superior Court, judicial district of New
         Haven, Juvenile Matters, Olear, J.)
  Patrick Heeran, assigned counsel, with whom was
Eric H. Gaston, assigned counsel, for the appellant
(respondent father).
   Renee Bevacqua Bollier, assistant attorney general,
with whom, on the brief, were George Jepsen, attorney
general, Benjamin Zivyon and Michael Besso, assistant
attorneys general, for the appellee (petitioner).
  Thomas B. Pursell, for the minor child.
                           Opinion

   MULLINS, J. The respondent father1 appeals from the
judgment of the trial court rendered in favor of the
petitioner, the Commissioner of Children and Families,
terminating his parental rights as to his minor child,
Joseph M., Jr. (child).2 The respondent claims that the
court improperly determined that (1) the Department
of Children and Families (department) had made rea-
sonable efforts to reunify him with the child, (2) he was
unwilling or unable to benefit from the reunification
efforts, (3) he had failed to achieve such a degree of
personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and
needs of the child, he could assume a responsible posi-
tion in the child’s life, and (4) the termination of parental
rights was in the child’s best interest. We affirm the
judgment of the trial court.
  The record discloses the following relevant factual
and procedural history. The child was born in Septem-
ber, 2011. During the first month of his life, the child
was in the care of both his parents, who were unmarried
but lived together. On October 10, 2011, the child’s
mother took him to his primary care pediatrician
because he had been irritable and was having difficulty
feeding. The pediatrician noticed that the child had a
tear in his lingual frenulum, which is a thin membrane
of tissue that connects the tongue to the floor of the
mouth. As a result, the pediatrician referred the child
to the emergency room of Yale-New Haven Children’s
Hospital (hospital) for further evaluation.
  When the child arrived at the hospital, the medical
staff became concerned that the torn frenulum was an
abusive injury. The medical staff therefore notified the
department about the child’s admission. Afterward, the
child underwent additional tests, which revealed that
he also had a fractured skull, two fractured ribs, and
a broken clavicle. The child’s parents did not provide
the medical staff with an explanation for the injuries.
   Soon after the medical staff diagnosed the child’s
injuries, department social workers questioned the par-
ents as to the cause of the injuries. The parents stated
that they were not sure what caused the injuries, but
provided multiple potential explanations, including that
they unintentionally may have caused the frenulum tear
when administering medication with an oral syringe,
and that they accidentally may have caused the child’s
fractures by dropping him.3
   After diagnosing the child’s injuries, the hospital staff
consulted with Andrea Asnes, a board certified physi-
cian in child abuse pediatrics. Asnes diagnosed the torn
frenulum and rib fractures as ‘‘serious and life threaten-
ing physical abuse.’’4 In arriving at her diagnosis, Asnes
assessed the parents’ explanations for the injuries, and
concluded that those explanations were not plausible.5
Thus, according to Asnes, the child ‘‘would [have]
be[en] at imminent risk of suffering another serious
injury or even dying if he [were] return[ed] to his par-
ents’ care.’’
  Consequently, on October 11, 2011, the petitioner
imposed a ninety-six hour hold on the child, and
removed him from his parents’ physical custody. The
petitioner also moved for an order of temporary custody
and filed a neglect petition. The petitioner specifically
charged in the neglect petition that the child was being
permitted to live under conditions injurious to his well-
being and that he had injuries that were at variance with
the history given for them by his parents. On October 14,
2011, the court granted the order of temporary custody,
and the child was placed in foster care during the pen-
dency of the neglect petition.6
  On December 22, 2011, both parents pleaded nolo
contendere to the neglect petition, and the child was
adjudicated neglected and committed to the care of the
petitioner. In conjunction with the neglect adjudication,
the court ordered specific steps to facilitate the child’s
reunification with both parents. For the respondent,
those steps included, inter alia, participating in family
and parenting counseling, visiting the child as often
as the department permitted, receiving treatment for
substance abuse, submitting to random drug tests, and
cooperating with in-home support services referred by
the department.
   Following the adjudication of neglect, the department
referred the respondent to parenting classes, scheduled
frequent supervised visits for him with the child, pro-
vided him the opportunity to attend several of the child’s
medical appointments, and invited him to attend the
department’s administrative case reviews. As part of
its reunification efforts, the department also monitored
the respondent’s compliance with substance abuse
treatment for prescription medication, which he had
undertaken prior to the neglect adjudication.7 Shortly
after the neglect adjudication, a department social
worker suggested to the respondent that he also receive
individual mental health counseling, and offered to refer
him to a mental health provider.8 The respondent
replied by stating that he did not have any mental health
issues, and declined treatment.
   Although the respondent eventually completed a par-
enting program, he was inconsistent with visiting the
child during the biweekly supervised visits that he was
being provided. Specifically, the respondent cancelled
at least two of the scheduled supervised visits each
month from March, 2012, until June, 2013, and also
failed to attend any of the child’s medical appointments,
or any of the department’s administrative case reviews.
  On June 12, 2013, the petitioner filed a petition pursu-
ant to General Statutes § 17a-112 to terminate the paren-
tal rights of both parents for failure to achieve a
sufficient degree of personal rehabilitation. The court
previously had ordered that the child’s parents undergo
a psychological evaluation. The parents were evaluated
by Michael Haymes, a board certified forensic psycholo-
gist. On October 18, 2013, a psychological evaluation
prepared by Haymes was filed with the court (psycho-
logical evaluation). The psychological evaluation
revealed several problematic areas regarding the
respondent’s mental health and personality.9 Conse-
quently, in that evaluation, Haymes diagnosed the
respondent with, inter alia, ‘‘[o]ther [s]pecified [p]erson-
al[i]ty [d]isorder [w]ith features of narcissistic, depen-
dent and histrionic personality disorders.’’
   Ultimately, the psychological evaluation recom-
mended that the child be reunified with both parents,
but only after both parents had undergone appropriate
treatment. In the evaluation, Haymes suggested that,
first, the child and mother be reunified after the mother
engaged in psychological treatment and, second, after
the mother was reunified with the child, the respondent
could assume a supporting parenting role ‘‘pending [his]
progressing through individual or group therapy for his
personality and substance use issues . . . .’’ Haymes’
specific recommendation for the respondent was that
he should attend multigenerational family therapy with
his own mother to treat his personality disorder to
facilitate his reunification with the child.10
   Following the release of the psychological evaluation,
in late 2013 and into 2014, social workers from the
department sent numerous letters and voicemails to
the respondent in which they requested to meet with
him to discuss Haymes’ recommendations and
attempted to refer the respondent for hair toxicology
testing11 and a domestic violence consultation.12
   At that point, however, aside from attending super-
vised visitation, the respondent ceased communicating
with the department. He did not respond to the depart-
ment’s messages, nor did he submit to the requested
hair toxicology test. Moreover, even though the respon-
dent continued to attend visitation with the child, his
attendance became increasingly unreliable. Starting in
February, 2014, the respondent visited the child only
approximately twice per month and, even when he
attended supervised visitation, he did not stay for the
full two hours allotted. On March 31, 2014, the depart-
ment sent the respondent a letter offering to reschedule
the visitation to accommodate his work schedule. The
respondent, similarly, failed to respond to that letter.
   A three day trial was held on the termination of paren-
tal rights petition in late October and early November,
2014. On November 7, 2014, the court issued a memo-
randum of decision in which it rendered judgment ter-
minating the parental rights of the respondent and the
child’s mother.
   The court found that the department had made rea-
sonable efforts to reunify the respondent with the child,
the respondent was unwilling or unable to benefit from
reunification efforts, and the respondent had failed to
rehabilitate within the meaning of § 17a-112 (j) (3) (B)
(i). The court further determined that termination of
the respondent’s parental rights was in the child’s best
interest. This appeal followed. Additional facts and pro-
cedural history will be set forth as necessary.
  We begin by setting forth our standard of review and
the legal principles applicable to our discussion. ‘‘Our
standard of review on appeal from a termination of
parental rights is whether the challenged findings are
clearly erroneous. . . . The determinations reached by
the trial court that the evidence is clear and convincing
will be disturbed only if [any challenged] finding is
not supported by the evidence and [is], in light of the
evidence in the whole record, clearly erroneous. . . .
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was legally correct and factually
supported. . . . We do not examine the record to deter-
mine whether the trier of fact could have reached a
conclusion other than the one reached . . . nor do we
retry the case or pass upon the credibility of the wit-
nesses. . . . Rather, on review by this court every rea-
sonable presumption is made in favor of the trial court’s
ruling.’’ (Internal quotation marks omitted.) In re
Anvahnay S., 128 Conn. App. 186, 190, 16 A.3d 1244
(2011).
  Our Supreme Court has determined that ‘‘[i]n order
to terminate a parent’s parental rights under § 17a-112,
the petitioner is required to prove, by clear and convinc-
ing evidence, that: (1) the department has made reason-
able efforts to reunify the family; General Statutes § 17a-
112 (j) (1); (2) termination is in the best interest of the
child; General Statutes § 17a-112 (j) (2); and (3) there
exists any one of the seven grounds for termination
delineated in § 17a-112 (j) (3).’’ (Footnote omitted.) In
re Samantha C., 268 Conn. 614, 628, 847 A.2d 883
(2004).
   ‘‘[A] hearing on a petition to terminate parental rights
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the trial court deter-
mines whether one of the statutory grounds for termina-
tion of parental rights . . . exists by clear and
convincing evidence. If the trial court determines that
a statutory ground for termination exists, it proceeds
to the dispositional phase. . . . In the dispositional
phase of a termination of parental rights hearing, the
trial court must determine whether it is established by
clear and convincing evidence that the continuation of
the [parent’s] parental rights is not in the best interests
of the child. In arriving at that decision, the court is
mandated to consider and make written findings regard-
ing seven factors delineated in . . . § [17a-112 (k)]
. . . .’’ (Internal quotation marks omitted.) In re Alison
M., 127 Conn. App. 197, 203–204, 15 A.3d 194 (2011).
  With these principles in mind, we turn to the respon-
dent’s claims.
                             I
                ADJUDICATION PHASE
  The respondent makes two claims arising from the
adjudication phase of the termination proceeding. First,
he contends that the court improperly found that the
department had made reasonable efforts to reunify him
with the child. Second, he claims that the court improp-
erly determined that he had failed to achieve personal
rehabilitation, as defined by § 17a-112 (j) (3) (B) (i), so
as to permit reunification with the child. Both claims
will be addressed in turn.
                             A
                   Reasonable Efforts
   First, the respondent claims that the court improperly
determined that the department had made reasonable
efforts to reunite him with the child. Specifically, the
respondent contends that the department should have
‘‘ma[d]e a referral to a mental health therapist when
the court ordered evaluation recommend[ed] a mental
health therapist to treat [his] personality issues’’ and
improperly ‘‘refer[red] [him] to domestic violence coun-
seling when the court ordered evaluation indicate[d]
that there are no domestic violence issues.’’ We
disagree.
   ‘‘In order to terminate parental rights under § 17a-
112 (j), the [petitioner] is required to prove, by clear and
convincing evidence, that [the department] has made
reasonable efforts . . . to reunify the child with the
parent, unless the court finds . . . that the parent is
unable or unwilling to benefit from reunification
[efforts] . . . . [Section 17a-112] imposes on the
department the duty, inter alia, to make reasonable
efforts to reunite the child or children with the parents.
The word reasonable is the linchpin on which the
department’s efforts in a particular set of circumstances
are to be adjudged, using the clear and convincing stan-
dard of proof. Neither the word reasonable nor the
word efforts is, however, defined by our legislature or
by the federal act from which the requirement was
drawn. . . . [R]easonable efforts means doing every-
thing reasonable, not everything possible. . . . The
trial court’s determination of this issue will not be over-
turned on appeal unless, in light of all of the evidence in
the record, it is clearly erroneous.’’ (Internal quotation
marks omitted.) In re G.S., 117 Conn. App. 710, 716,
980 A.2d 935, cert. denied, 294 Conn. 919, 984 A.2d
67 (2009).
  ‘‘[I]n determining whether the department has made
reasonable efforts to reunify a parent and a child or
whether there is sufficient evidence that a parent is
unable or unwilling to benefit from reunification efforts,
the court is required in the adjudicatory phase to make
its assessment on the basis of events preceding the date
on which the termination petition was filed. . . . This
court has consistently held that the court, [w]hen mak-
ing its reasonable efforts determination . . . is limited
to considering only those facts preceding the filing of
the termination petition or the most recent amendment
to the petition . . . .’’ (Internal quotation marks omit-
ted.) In re Kylik A., 153 Conn. App. 584, 596, 102 A.3d
141, cert. denied, 315 Conn. 902, 104 A.3d 106 (2014).13
   The respondent’s challenges to the court’s reasonable
efforts determination are premised on the department’s
alleged failure to comply with recommendations set
forth in the psychological evaluation. In the present
case, however, the petition for termination of parental
rights was filed on June 12, 2013, while the psychologi-
cal evaluation was not filed with the court until October
18, 2013. Thus, the psychological evaluation was
released after the filing of the termination petition.
   It is well settled that courts are required to consider
only facts that occurred prior to the filing of the termina-
tion petition when making a reasonable efforts assess-
ment. See id., 595–96. In the present case, the
psychological evaluation was filed after the filing of the
termination petition. Therefore, in determining whether
the department had made reasonable efforts to reunify
the respondent with the child, the court was not permit-
ted to consider the recommendations contained in the
psychological evaluation.
   Here, prior to the filing of the termination petition,
the department referred the respondent to parenting
classes, scheduled biweekly supervised visits for him
with the child, and invited him to attend the child’s
medical appointments and the department’s administra-
tive case reviews. Additionally, the respondent received
treatment for substance abuse, which the department
monitored throughout its involvement with the case.
The department also offered to refer the respondent to
individual therapy, which he refused.14
  Given the presence of these facts in the record, we
conclude that the court’s finding that the department
made reasonable efforts to reunite the respondent with
his child was not clearly erroneous. The record contains
ample evidence supporting the court’s conclusion that
the department made reasonable efforts to provide the
respondent with services and opportunities to facilitate
his reunification with the child.15
                             B
                 Personal Rehabilitation
  Second, the respondent claims that the court improp-
erly determined that he failed to achieve a sufficient
degree of personal rehabilitation pursuant to § 17a-112
(j) (3) (B) (i). We disagree.
  Section 17a-112 (j) (3) (B) requires the court to find
by clear and convincing evidence ‘‘that the child (i) has
been found by the Superior Court . . . to have been
neglected or uncared for in a prior proceeding . . .
and the parent of such child has been provided specific
steps to take to facilitate the return of the child to the
parent pursuant to section 46b-129 and has failed to
achieve such degree of personal rehabilitation as would
encourage the belief that within a reasonable time, con-
sidering the age and needs of the child, such parent
could assume a responsible position in the life of the
child . . . .’’ See In re Elvin G., 310 Conn. 485, 503, 78
A.3d 797 (2013).
   ‘‘Personal rehabilitation as used in the statute refers
to the restoration of a parent to his or her former con-
structive and useful role as a parent. . . . [Section 17a-
112] requires the trial court to analyze the [parent’s]
rehabilitative status as it relates to the needs of the
particular child, and further, that such rehabilitation
must be foreseeable within a reasonable time. . . .
[The statute] requires the court to find, by clear and
convincing evidence, that the level of rehabilitation
[that the parent has] achieved, if any, falls short of that
which would reasonably encourage a belief that at some
future date [he] can assume a responsible position in
[his] child’s life. . . . [I]n assessing rehabilitation, the
critical issue is not whether the parent has improved
[his] ability to manage [his] own life, but rather whether
[he] has gained the ability to care for the particular
needs of the child at issue. . . . As part of the analysis,
the trial court must obtain a historical perspective of
the respondent’s child caring and parenting abilities,
which includes prior adjudications of neglect, sub-
stance abuse and criminal activity.’’ (Internal quotation
marks omitted.) In re Christopher L., 135 Conn. App.
232, 245, 41 A.3d 664 (2012).
  The respondent claims that the court’s conclusion
that he had failed to achieve personal rehabilitation, as
defined by § 17a-112 (j) (3) (B) (i), was improper
because it failed to follow the recommendation, set
forth in the psychological evaluation, that the respon-
dent be reunified with the child after receiving mental
health treatment. We are not persuaded.
   In concluding that the respondent had failed to
achieve personal rehabilitation as defined by § 17a-112
(j) (3) (B) (i), the court reasoned that ‘‘[n]either [the
child’s] mother nor [the respondent] has taken responsi-
bility for or adequately explained the injuries and harm
[the child] suffered and based on the credible testimony
of . . . Asnes [the pediatrician specializing in child
abuse], the abuse occurred on at least two occasions.’’
The court determined that although both parents had
‘‘technically complied with many of the [specific] steps,
except for [the respondent’s] inexplicable break in com-
munication for the past nine months with the depart-
ment,’’ neither parent could safely parent the child.
The court additionally observed that the respondent
‘‘demonstrated indifference at best to the need to reha-
bilitate himself.’’ There is ample evidence in the record
to support the court’s conclusion.
   Beginning in March, 2013, prior to the filing of the
termination of parental rights petition, the respondent
cancelled at least two of his scheduled biweekly visits
with the child every month, failed to attend any of the
department’s administrative case reviews, and failed to
attend the child’s medical appointments to which he
was invited.
   Following the release of the psychological evaluation,
the respondent completely ceased communicating with
the department. The department attempted to schedule
a meeting to discuss the recommendations set forth
in the psychological evaluation, and tried to refer the
respondent for hair toxicology testing. Department
social workers left multiple voicemails with and submit-
ted numerous letters to the respondent. The respondent
failed to respond to any of the department’s attempts
to contact him. The department attempted to refer both
parents to a domestic violence consultant due to the
concerns of social workers about the control that the
respondent displayed over the child’s mother in their
relationship.16 The respondent refused to meet with the
consultant. Finally, after the issuance of the court
ordered evaluation, the respondent cut his attendance
at biweekly scheduled visitation with the child even
further, and attended roughly only two supervised visits
per month. When the respondent did attend visitation,
he merely would stay for approximately one hour of
the two allocated hours. The department sent the
respondent a letter offering to reschedule visitation to
accommodate his work schedule. The respondent failed
to respond.
  At trial, Haymes was asked whether he continued to
recommend that the child be reunified with his parents,
as he had done in the psychological evaluation, in light
of the respondent failing to enter mental health treat-
ment and the child’s mother failing to make progress
on her recommended steps. Haymes replied that he no
longer recommended reunifying the child with his
parents.
   The respondent claims that therapy for his personal-
ity disorder ‘‘was not offered, instead the [respondent]
was offered domestic violence counseling.’’ Nonethe-
less, we cannot comprehend how the department was
supposed to refer the respondent to therapy recom-
mended in the psychological evaluation after what the
court characterized as his ‘‘inexplicable break in com-
munication . . . with the department . . . .’’ Indeed,
the department had made multiple attempts to contact
the respondent in order to discuss the recommenda-
tions set forth in the psychological evaluation. The
respondent failed to respond to any of those efforts,
thereby preventing the department from speaking with
him about and following the recommendations resulting
from the psychological evaluation.17 Indeed, at trial,
Haymes, the author of the psychological evaluation
upon which the respondent relies, changed his recom-
mendation and testified that he no longer recommended
reunifying the child with the respondent.
   Consequently, the record supports the court’s conclu-
sion that the respondent had failed to achieve personal
rehabilitation, as defined by § 17a-112 (j) (3) (B) (i), so
as to permit reunification with the child.18
                            II
               DISPOSITIONAL PHASE
  Finally, the respondent claims that the court improp-
erly determined that termination of parental rights was
in the best interest of the child. The respondent con-
tends that the court ‘‘improperly balanced . . . the
respective parenting abilities of the natural parents and
the foster parents.’’19 The petitioner responds by arguing
that the court properly considered the child’s bond with
his foster parents and his need for permanency, and
therefore properly reached the conclusion that it did.
We agree with the petitioner.
   We begin by setting forth the relevant law. ‘‘In the
dispositional phase of a termination of parental rights
hearing, the emphasis appropriately shifts from the con-
duct of the parent to the best interest of the child. . . .
It is well settled that we will overturn the trial court’s
decision that the termination of parental rights is in the
best interest of the [child] only if the court’s findings
are clearly erroneous. . . . The best interests of the
child include the child’s interests in sustained growth,
development, well-being, and continuity and stability
of [his or her] environment. . . . In the dispositional
phase of a termination of parental rights hearing, the
trial court must determine whether it is established by
clear and convincing evidence that the continuation of
the respondent’s parental rights is not in the best inter-
est of the child. In arriving at this decision, the court
is mandated to consider and make written findings
regarding seven factors delineated in [§ 17a-112 (k)].20
. . . The seven factors serve simply as guidelines for
the court and are not statutory prerequisites that need
to be proven before termination can be ordered. . . .
There is no requirement that each factor be proven
by clear and convincing evidence.’’ (Footnote added;
internal quotation marks omitted.) In re Alison M.,
supra, 127 Conn. App. 211.
  The respondent takes issue with the court’s findings
regarding the fourth factor, namely, the feelings and
emotional ties of the child with respect to the child’s
parents and, in this case, foster parents. He argues that
the court impermissibly ‘‘base[d] its decision [to termi-
nate his parental rights] upon the child’s need to remain
with the foster family . . . .’’ We disagree.
  In its analysis of the feelings and emotional ties of
the child with respect to his parents, the court found
the following: ‘‘[The child] was in the care of his parents
for only one month of his short life. The evidence is
that there is a positive interaction between the child
and the parents at the supervised visits. The credible
evidence is that [the child] is bonded to his foster family.
[The child] has been placed with his foster family for
the vast majority of his young life and looks to them
to meet his daily needs.’’ After considering each of the
seven factors enumerated under § 17a-112 (k),21 the trial
court then found, by clear and convincing evidence,
that ‘‘termination of the parental rights of the mother
and father as to [the child] is in the best interest of
such child.’’
  On one hand, ‘‘[i]t is . . . improper for a termination
of parental rights to be grounded on a finding that a
child’s prospective foster or adoptive home will be ‘bet-
ter’ than life with one or more biological parent. On the
other hand, the court is statutorily required to address in
writing ‘the feelings and emotional ties of the child with
respect to . . . any person who has exercised physical
care, custody or control of the child for at least one
year and with whom the child has developed significant
emotional ties.’ General Statutes § 17a-112 (k) (4).
Although a comparison of the prospective homes and
the resources of the prospective families is, viewed
independently, irrelevant to and improper in the deter-
mination of whether to terminate parental rights,
because the proper focus is on the ability of the biologi-
cal parent and how that ability or limitation of ability
relates to the best interest of the child, the court also
must consider the bond that the child has developed
toward both.’’ In re Paul M., 154 Conn. App. 488, 505,
107 A.3d 552 (2014). Moreover, stability and perma-
nency of the home has long been a factor courts have
considered in determining the best interest of a child.
See In re Victoria B., 79 Conn. App. 245, 263, 829 A.2d
855 (2003) (trial court’s best interest findings not clearly
erroneous when much of child’s life had been spent in
custody of petitioner and child needed stability and per-
manency).
  Here, the child, who was three years old at the time
of the termination of parental rights trial, had been in
the care of his foster parents for all but one month of
his life. Consequently, the court was required to address
the child’s bond with them. See General Statutes § 17a-
112 (k) (4). The court stated that it ‘‘balanced the child’s
intrinsic need for stability and permanency against the
benefits of maintaining a connection with the biological
parents.’’ In its memorandum of decision, the court did
not find that the child’s foster home ‘‘[would] be ‘better’
than life with one or more biological parent.’’ In re Paul
M., supra, 154 Conn. App. 505. Rather, the court found
that the foster home, in general, provided for the child’s
needs, including emotional needs for love and stability.
That determination was relevant to the child’s bond
with the foster parents, which the court statutorily was
required to assess.
   Moreover, in finding that termination was in the
child’s best interest, the trial court properly considered
each of the factors enumerated in § 17a-112 (k), and
thoroughly documented its conclusions regarding those
factors. See footnote 21 of this opinion. Those conclu-
sions, which need not be repeated here, are supported
by the record. The importance of stability in the child’s
life, coupled with the trial court’s amply supported find-
ing that the respondent failed to achieve a sufficient
degree of personal rehabilitation, leads us to conclude
that the court properly determined, by clear and con-
vincing evidence, that it was in the child’s best interest
to terminate the respondent’s parental rights.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** July 21, 2015, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the respondent mother.
The mother is not a party to this appeal. Accordingly, we refer to the father
as the respondent.
   2
     The attorney for the minor child filed a statement adopting the brief of
the petitioner in this appeal.
   3
     When initially questioned by a department social worker, the child’s
mother stated that she did not know the cause of the torn frenulum. She
also stated, however, that the injury could have been caused by the child
putting his fingernails into his mouth or by a pacifier cutting the inside of
his mouth. The mother additionally told the social worker that the child’s
fractures might have happened during delivery or when he fell off a bed
while being changed a few days before his admission to the hospital. When
initially questioned by the social worker, the respondent stated that he did
not know what caused the injuries, but that the fractures might have occurred
when the child slipped from his arms.
   Later, when questioned by a different department social worker, both
parents stated that the child’s frenulum tear occurred when they adminis-
tered prescribed medication to him using an oral syringe, and that the child’s
fractures were caused during delivery. Neither parent reported the child’s
falls as a cause of the fractures in the later conversation with the second
social worker.
   4
     At the termination of parental rights trial, Asnes testified as an expert
and opined that the torn frenulum was indicative of child abuse because
the most likely explanation for that injury in an infant of the child’s age
was ‘‘[t]hat something was forcibly inserted into the baby’s mouth causing
the frenulum to be torn, forceful enough to constitute an abusive act.’’ Asnes
stated that appropriately administering medication with an oral syringe
would not have caused such an injury.
   Additionally, Asnes testified that she was ‘‘[e]xtremely’’ concerned that
the rib fractures were abusive injuries because, in a child who is only one
month old ‘‘there’s really not a mechanism with which those sorts of rib
fractures can be sustained other than a forceful squeezing of the chest wall
. . . . [P]osterior rib fractures are as close to pathognomonic for a squeezing
and abusive injury as one can identify in terms of injuries.’’
   5
     At trial, Asnes testified that although she did not consider the skull and
clavicle fractures to be diagnostic of child abuse, on the basis of her skepti-
cism of the parents’ explanations for those injuries, she diagnosed those
injuries as ‘‘concerning for child abuse.’’ First, Asnes found nothing in the
child’s medical records that indicated that those injuries occurred during
delivery. Second, although Asnes ‘‘couldn’t say with certainty that a fall did
not cause’’ the skull and clavicle fractures, she ‘‘maintained a degree of
concern about those injuries as having been due to physical abuse because
falls were not offered [as] an initial history to medical providers and investi-
gating [department] personnel or to [her].’’ Finally, and most importantly,
even if accidental falls indeed were the causes of the clavicle and skull
fractures, according to Asnes, the child’s rib fractures and torn frenulum
resulted from child abuse due to the nature of those injuries.
   6
     On November 11, 2011, the child’s mother was arrested and charged
with risk of injury to a child, assault in the second degree, and reckless
endangerment in the first degree arising out of the child’s injuries. On
November 14, 2013, the child’s mother entered a nolo contendere plea to
the charge of risk of injury to a child. Despite the resolution of that criminal
case, however, the department remained concerned that the child’s parents
still had not provided to them consistent or plausible explanations as to
how he sustained severe injuries when he was one month old.
   7
     Prior to the neglect adjudication, the respondent abused prescription
medication and entered substance abuse treatment and a methadone mainte-
nance program.
   8
     Individual counseling was not listed in the court ordered specific steps,
but the department social worker nevertheless offered to refer the respon-
dent to that service.
   9
     Haymes wrote in his evaluation that the respondent provided ‘‘an
extremely biased self-report’’ in one psychological test he took, and that
his tests also revealed a lie scale three standard deviations above the norm.
Additionally, test results demonstrated that the respondent was ‘‘quite prone
to persecutory ideas . . . [which] suggest[ed] that [he] is likely to habitually
look at things from a suspicious, hostile and overtly sensitive point of view.’’
According to the evaluation, the respondent’s ‘‘profile suggest[ed] that he
[was] likely to have habits of thought, emotion and behavior that negatively
impact his functioning personally and interpersonally.’’ Haymes, thus, deter-
mined that, due to his personality issues, the respondent’s ‘‘relationships
[were] likely to be turbulent.’’
   As part of the psychological evaluation, the respondent also took several
tests pertaining to parenting, the results of which concerned Haymes. On
the ‘‘Child Abuse Potential Inventory’’ test, the respondent’s ‘‘[l]ie scale
exceeded the cutoff (twice the acceptable level of self-enhancing and fault
denying responses). As a result, the instrument [was] not capable of
assessing risk of his becoming physically abusive with a child.’’ The results
of the parenting tests also indicated that the respondent ‘‘would view a child
with power as somewhat threatening. He would be likely to expect obedience
to his demands and he may view expressions of independent thought in a
child as disrespectful.’’
   10
      Haymes opined in the psychological evaluation, however, that the
respondent’s ‘‘personality issues will make it difficult for him to accept the
need for additional parenting resources.’’
   11
      Both parents were in substance abuse treatment, and consistently had
provided clean urine tests. Nevertheless, the department requested hair
toxicology testing. Indeed, unlike the respondent, the child’s mother partici-
pated in a hair toxicology test, the results of which revealed narcotic use
that previously was undetected by the regular urine screenings.
   12
      Department social workers referred the parents to a domestic violence
consultant because they observed that the respondent displayed poor
patience or impulse control, and appeared to be controlling of the child’s
mother, who was highly dependent on others and had made excuses for
respondent’s control. According to department social workers, combined
with neither parent credibly explaining how the child sustained his severe
injuries, the dynamic in the parents’ relationship called into question the
mother’s ability to keep the child safe if she were reunified with him.
   13
      Practice Book § 35a-7 (a) provides: ‘‘In the adjudicatory phase, the
judicial authority is limited to evidence of events preceding the filing of the
petition or the latest amendment, except where the judicial authority must
consider subsequent events as part of its determination as to the existence
of a ground for termination of parental rights.’’
   Thus, although the court was limited to considering events that occurred
prior to June 12, 2013, when it determined, pursuant to § 17a-112 (j) (1),
whether the department had made reasonable efforts to reunify, the court
could consider matters occurring after the June 12, 2013 filing of the termina-
tion of parental rights petition when it considered whether the degree of
the respondent’s rehabilitation was sufficient to foresee that he could resume
a proper parental role in the child’s life within a reasonable time. See In re
Kyara H., 147 Conn. App. 855, 865, 83 A.3d 1264, cert. denied, 311 Conn.
923, 86 A.3d 468 (2014).
   14
      To the extent that the respondent claims that the department should
have conducted a psychological assessment of him prior to the filing of the
termination petition, that claim has no merit. Before the petitioner filed the
termination petition, the petitioner filed a motion for the respondent to
undergo a psychological evaluation and, at that time, the court ordered
that the respondent undergo a psychological evaluation. Nonetheless, the
respondent twice failed to show up for the ordered evaluation, both times
stating that he was sick.
   Additionally, early in the department’s involvement with the case, despite
the absence at that time of any diagnosed mental illness or a recommendation
for individual counseling listed in the court issued specific steps, a depart-
ment social worker offered to refer him to a mental health provider. The
respondent replied that he had no mental health issues and refused that offer.
   15
      Having reached this conclusion, we need not reach the respondent’s
alternative claim that the court improperly concluded that he was unable
or unwilling to benefit from reunification efforts. See In re Anvahnay S.,
supra, 128 Conn. App. 191 (‘‘because we conclude that the court properly
found, on the basis of clear and convincing evidence, that the department
had made reasonable efforts to reunify the respondent and [the child], we
do not reach his claim that the court improperly concluded that he was
unable or unwilling to benefit from reunification efforts’’).
   16
      In its decision, the court explained: ‘‘The department has been concerned
with the possibility of domestic violence in the form of controlling behavior
in the parties’ relationship. It is acknowledged by the department that there
have been no reported incidents of domestic violence, yet the child at one
month of age suffered from abuse resulting in serious injuries to him. It
remains unknown which parent (or both parents) caused the injuries. [The
respondent] throughout the case has demonstrated lack of patience and
poor impulse control.’’
   17
      The respondent claims that ‘‘it is entirely predictable that [he] stopped
communicating with [the department] and stopped going to supervised visi-
tations . . . as [he] had no adequate means of defending himself because
domestic violence counseling assumes the fact of domestic violence.’’ This
argument has no merit.
   The court heard testimony that the department was concerned about the
control dynamics in the parties’ relationship, and that certain results from
the psychological evaluation indicated that the respondent had issues con-
trolling his anger. Moreover, neither parent had provided the department
an explanation for the child’s injuries that it considered to be plausible. The
department was not certain whether there was domestic violence in the
relationship without a more detailed assessment. The department, thus,
referred both parents for a domestic violence consultation in order to assess
whether there was any cause for concern.
   The record reflects that the department was reasonable in attempting to
refer that consultation. In any event, merely because the respondent took
offense to that referral provided no excuse for him to cease contact with
the department and to decrease his visits with the child.
   18
      Because the court’s conclusion that the respondent had failed to achieve
a sufficient degree of personal rehabilitation is amply supported by what
the court characterized as his ‘‘indifference at best to the need to rehabilitate
himself,’’ we need not address the respondent’s alternative claims challeng-
ing the court’s judgment: (1) that ‘‘[t]he [p]etitioner failed to prove, by clear
and convincing evidence, for the purposes of a termination of parental rights
petition . . . that [he] was the cause of the neglect and abuse to the child,’’
and (2) that the court improperly linked the respondent’s alleged inadequate
explanation for the child’s injuries with personal rehabilitation.
   19
      In support of his argument, the respondent notes the following passage
in the court’s decision: ‘‘Based on all the foregoing, the court by clear and
convincing evidence finds termination of the parental rights of the mother
and [the respondent] as to [the child] is in the best interest of such child.
The court concludes that subjecting [the child] to a removal from the foster
family with whom he has bonded and with whom he can attain permanency
through adoption would not be in his best interest given the circumstances
of this case.’’ (Emphasis added.)
    20
       General Statutes § 17a-112 (k) provides: ‘‘Except in the case where
termination is based on consent, in determining whether to terminate paren-
tal rights under this section, the court shall consider and shall make written
findings regarding: (1) The timeliness, nature and extent of services offered,
provided and made available to the parent and the child by an agency to
facilitate the reunion of the child with the parent; (2) whether the Department
of Children and Families has made reasonable efforts to reunite the family
pursuant to the federal Adoption Assistance and Child Welfare Act of 1980,
as amended; (3) the terms of any applicable court order entered into and
agreed upon by any individual or agency and the parent, and the extent to
which all parties have fulfilled their obligations under such order; (4) the
feelings and emotional ties of the child with respect to the child’s parents,
any guardian of such child’s person and any person who has exercised
physical care, custody or control of the child for at least one year and with
whom the child has developed significant emotional ties; (5) the age of the
child; (6) the efforts the parent has made to adjust such parent’s circum-
stances, conduct, or conditions to make it in the best interests of the child
to return such child home in the foreseeable future, including, but not limited
to, (A) the extent to which the parent has maintained contact with the child
as part of an effort to reunite the child with the parent, provided the court
may give weight to incidental visitations, communications or contributions,
and (B) the maintenance of regular contact or communication with the
guardian or other custodian of the child; and (7) the extent to which a
parent has been prevented from maintaining a meaningful relationship with
the child by the unreasonable act or conduct of the other parent of the
child, or the unreasonable act of any other person or by the economic
circumstances of the parent.’’
    21
       As required by § 17a-112 (k), the court made the following written
findings regarding each of the seven factors: (1) the respondent was provided
with ‘‘timely and appropriate services’’; (2) the department made ‘‘reasonable
efforts to reunite the family’’; (3) the respondent ‘‘did comply with many of
the steps in whole or in part; however [his] compliance has not been suffi-
cient for the court to find that [he had] been able to rehabilitate [himself]
so as to allow the court to have determined that [he] could parent [the
child] in a reasonable time’’; (4) the child had ‘‘positive interaction’’ at
supervised visits with his parents, with whom he ‘‘was in the care of . . .
for only one month of his short life,’’ but he had ‘‘bonded to his foster
family’’ with whom he had been placed ‘‘for the vast majority of his young
life and [he] look[ed] to them to meet his daily needs’’; (5) the child was
three years of age; (6) the respondent’s ‘‘attendance at visits ha[d] been
irregular,’’ he ‘‘ha[d] lately missed many visits,’’ ‘‘ha[d] not maintained regular
contact with the department,’’ had not ‘‘contributed to [the child’s] upkeep,’’
and had not ‘‘adjusted [his] circumstances, conduct and behavior to make
it in the best interest of [the child] to be reunified with [him] in the foreseeable
future’’; and (7) the respondent was not prevented from maintaining a rela-
tionship with the child by financial circumstances or by unreasonable con-
duct by third parties. In light of these factual findings, the court concluded
that termination of the respondent’s parental rights was in the best interest
of the child.